Opinion issued March 29, 2007.
 












In The
Court of Appeals
For The
First District of Texas



NO. 01-07-00218-CV



IN RE PETROLEUM ANALYZER COMPANY, L.P., Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM  OPINION

	By petition for writ of mandamus, relator, Petroleum Analyzer Company, L.P.,
challenges the trial court's (1) January 19, 2007 orders granting Franek Olstowski's
motion to compel arbitration and staying the underlying proceeding as to cross-defendant Strozier.
	We deny the petition for writ of mandamus.
	We deny the motion for emergency relief.

PER CURIAM


Panel consists of Justices Taft, Alcala, and Hanks.
 
1.